

Exhibit 10.3
 
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
 
Whereas, Martin M. Koffel (“Executive”) and URS Corporation, a Delaware
corporation (the “Company”) entered into a Supplemental Executive Retirement
Agreement (the “Agreement”) effective as of September 5, 2003 (the “Effective
Date”);
 
Whereas, this Agreement is intended to provide Executive with a supplemental
retirement benefit in addition to the benefit that Executive will be eligible to
receive following the termination of his employment with the Company under the
URS Corporation 401(k) Retirement Plan;
 
Whereas, this Agreement is not intended to meet the qualification requirements
under Section 401 of the Code;
 
Whereas, Executive and the Company wish to amend and restate the Agreement
effective as of December 7, 2006; and
 
Whereas, Executive and the Company acknowledge and agree that (i) Executive was
vested in a portion of the Benefit (as defined below) as of December 31, 2004,
in an annual amount as contemplated under Section 4.2(a) equal to $901,452,
which is equivalent to a lump sum amount as contemplated under Section
4.2(b)(ii) of $10,956,000, and therefore such amount shall not be considered
subject to the provisions of Section 409A of the Code (the “Grandfathered
Amount”) and (ii) any portion of the Benefit exceeding the Grandfathered Amount
shall be considered subject to the provisions of Section 409A of the Code (the
“Non-Grandfathered Amount”).


Now Therefore, the Company and Executive hereby agree as follows:
 
ARTICLE 1  
Scope of and Consideration for this Agreement
 
1.1  Executive is currently employed by the Company.
 
1.2  The Company and Executive entered into a Supplemental Executive Retirement
Agreement effective as of July 13, 1999 (the “Prior SERP”), which sets forth the
supplemental retirement benefit that Executive or his Beneficiary will be
eligible to receive following his termination of employment with the Company.
 
1.3  The duties and obligations of the Company to Executive under this Agreement
shall be in consideration for Executive’s past services to the Company and
Executive’s continued employment with the Company.
 
 
1

--------------------------------------------------------------------------------


1.4  This Agreement shall amend, restate and supersede the Prior SERP and any
other agreement with the Company relating to supplemental executive retirement
benefits to be received by Executive upon his termination of employment with the
Company. This Agreement is not intended to amend, restate or supersede any other
agreement into which Executive and the Company have entered including, but not
limited to, employment agreements, stock option agreements and deferred
compensation agreements.
 
ARTICLE 2  
Amount of Benefit
 
Executive shall be eligible to receive a benefit under this Agreement following
his termination of employment with the Company (the “Benefit”). The Benefit
shall be an annual amount, payable for the life of Executive with a guarantee of
payments for at least ten (10) years, equal to (a) a percentage of Executive’s
Final Average Compensation, which percentage shall be determined based on
Executive’s age at his termination of employment as set forth in the following
table (with interpolation of percentages for ages between those whole years
specified based on the number of complete weeks beyond a specified whole year
divided by 52), reduced by (b) the annual Social Security benefit to which
Executive is entitled at the time of earliest eligibility:
 
Executive’s Age at Termination of Employment
Applicable Percentage
 
67 or older
 
60%
66
55%
65 or younger
50%

 
 
If Executive’s employment with the Company is terminated (a) by the Company for
any reason within thirteen (13) months following a Change in Control, (b) by
Executive for any reason within two (2) years following a Change in Control or
(c) by the Company for any reason following the occurrence of a Potential Change
in Control and within six (6) months prior to the occurrence of a Change in
Control, Executive’s Benefit shall be calculated as if Executive’s age at
termination of employment were sixty-seven (67). If Executive terminates
employment with the Company after attaining age sixty-seven (67), the Benefit
shall be the greater of (a) the Benefit computed as of the date of Executive’s
termination of employment with the Company or (b) the Actuarial Equivalent (to
reflect later commencement) of the Benefit computed as if it commenced as of the
first day of the month coinciding with or next following the date of Executive’s
sixty-seventh (67th) birthday.
 
  
2

--------------------------------------------------------------------------------


ARTICLE 3
Timing of Benefit Payment
 
3.1 Grandfathered Amount. Payment of any Grandfathered Amount of the Benefit
shall commence on the first day of the month following the month in which
Executive’s termination of employment with the Company occurs.
 
Executive may, upon executing this Agreement or thereafter, by notice to the
Company, elect such later date upon which any Grandfathered Amount of the
Benefit shall commence following termination of his employment. Such election of
a Benefit payment commencement date shall be irrevocable; provided, however,
that Executive may change his election of a Benefit payment commencement date if
the election to change the Benefit payment commencement date is made at least
one (1) year prior to the date that Benefit payments actually commence to
Executive. If Executive elects such a change in the commencement date of Benefit
payments and such election is made less than one (1) year prior to the date that
Benefit payments actually commence to Executive, then such election change shall
not be effective until one (1) year from the date the election change is made,
and Benefit payments scheduled to be made during such one (1) year period shall
be paid on schedule. If Executive does not elect a Benefit commencement date
prior to his termination of employment with the Company, he shall be deemed to
have elected to begin receiving Benefit payments on the first day of the month
following the month in which his employment with the Company terminates.
 
3.2 Non-Grandfathered Amount. If and to the extent necessary to avoid the
imposition of additional tax under Section 409A of the Code, payment of any
Non-Grandfathered Amount of the Benefit shall be made in a lump sum on the date
that is six (6) months following the date on which Executive’s termination of
employment with the Company occurs.
 
Notwithstanding the foregoing, Executive may, upon executing this Agreement or
thereafter, by notice to the Company, elect such later date upon which payment
of any Non-Grandfathered Amount of the Benefit shall commence following
termination of his employment or change such election of a Benefit payment
commencement date, provided that (i) such election may not be made less than
twelve (12) months prior to the date payment of the Benefit is scheduled to
commence, and (ii) the new Benefit payment commencement date is at least five
(5) years following the date payment of the Benefit otherwise would have
commenced.
 
 
3

--------------------------------------------------------------------------------


ARTICLE 4  
Form of Benefit Payment
 
4.1  Executive shall, upon executing this Agreement or thereafter, elect the
form in which his Benefit shall be distributed. Such election of a distribution
form shall be irrevocable; provided, however, that Executive may change his
election of a distribution form if such election is made no later than one (1)
year prior to the date that Benefit payments actually commence to Executive;
provided further, however, that with respect to any Non-Grandfathered Amount of
the Benefit, Executive may change his election of a distribution form only if
the new form results in the commencement of Benefit payments at least five (5)
years following the date such payments otherwise would have commenced. Subject
to the foregoing sentence, if Executive elects a change in the distribution form
of his Benefit and such election is made less than one (1) year prior to the
date that Benefit payments actually commence, then such election change shall be
ineffective, and the Benefit shall be distributed according to Executive’s
immediately prior election. If Executive does not elect a distribution form
prior to becoming eligible to receive a Benefit under this Agreement, he shall
be deemed to have elected the lump sum Benefit pursuant to Section 4.2(b)(ii).
 
4.2  Executive may elect a distribution form for his Benefit from among the
following forms:
 
(a) The normal form of Benefit is a life annuity with a ten (10) year term
certain. This form of Benefit shall be paid in equal monthly installments for
the longer of the life of Executive or ten (10) years.
 
(b) The following optional forms of Benefit shall each be calculated to be the
Actuarial Equivalent of the normal form of Benefit:
 
(i) A joint and survivor annuity shall be paid in equal monthly installments for
the life of Executive, and after Executive’s death, a fifty percent (50%)
continuation of such installments shall be paid to Executive’s Beneficiary for
the life of such Beneficiary.
 
(ii) A single lump sum payment to Executive or Executive’s Beneficiary.
 
 
4

--------------------------------------------------------------------------------


ARTICLE 5  
Death of Executive
 
5.1  If Executive should die prior to the commencement of Benefit payments,
Executive’s Beneficiary shall be entitled to receive a death benefit in the form
of a single lump sum equal to the value of the lump sum Benefit Executive would
have received pursuant to Section 4.2(b)(ii) above if he had terminated his
employment with the Company on the day before his death and had received such
Benefit on such day. The foregoing death benefit shall be paid within thirty
(30) days following Executive’s death.
 
5.2  If Executive should die after commencing to receive Benefit payments in the
form of a life annuity with a ten (10) year term certain, Executive’s
Beneficiary shall be entitled to receive a death benefit equal to the value of
the remaining ten (10) year term certain payments. Such Benefit will be paid in
monthly installments for the remainder of the ten (10) year life term; provided,
however, that if the Beneficiary is Executive’s estate, the Actuarial Equivalent
of the Grandfathered Amount of the Benefit shall be paid in the form of a single
lump sum. The foregoing death benefit shall be paid, or commence to be paid,
within thirty (30) days following Executive’s death.
 
ARTICLE 6  
Post-Retirement Health Insurance Coverage
 
6.1  During the eighteen (18) month period commencing upon Executive’s
termination of employment with the Company for any reason, including his death,
Executive (and, where applicable, his dependents) shall be entitled, at the
Company’s expense, to continue participation in the insurance programs
maintained by the Company, including life, disability and health (including
dental, vision and EAP) insurance programs, as if he were still an employee of
the Company. Where applicable, Executive’s salary shall be deemed to be equal to
the Base Compensation (as defined in Section 8.8 below) as in effect immediately
prior to his termination of employment. During Executive’s life, such coverage
shall be extended to Executive and his dependents who qualify as such under the
terms of the Company’s health insurance programs. Following Executive’s death,
such coverage shall continue to be available to Executive’s surviving spouse, at
the Company’s expense, during such eighteen (18) month period. To the extent the
Company finds it impossible to cover Executive or his surviving spouse or
dependents under its group insurance policies during such eighteen (18) month
period, the Company shall provide Executive with the same level of coverage
under individual policies at the same cost to Executive. The foregoing coverage
shall satisfy the obligations of the Company and its heath insurance programs
under the Comprehensive Omnibus Reconciliation Act of 1985, as amended (“COBRA”)
and any analogous state laws, and Executive shall make any elections requested
by the Company to evidence such fact.
 
5

--------------------------------------------------------------------------------


 
6.2  Following the expiration of the extended period of Company-paid health
insurance coverage provided for in Section 6.1 above, Executive shall be
entitled, at his expense but at the Company’s group rates, to continue
participation in the health insurance programs maintained by the Company,
including life, disability and health (including vision, dental and EAP)
insurance programs, as if he were still an employee of the Company, and primary
to any Medicare coverage that might be available. During Executive’s life, such
coverage shall be extended to Executive and his dependents who qualify as such
under the terms of the Company’s health insurance programs. Following
Executive’s death, such coverage shall continue to be available to Executive’s
surviving spouse, at her expense but at the Company’s group rates, for her
lifetime. To the extent that the Company finds it impossible to cover Executive
or his surviving spouse or dependents under its group insurance policies, the
Company shall arrange for Executive or his surviving spouse, at their expense
but at a rate equivalent to the Company’s group rates, to be provided with an
individual policy providing substantially the same level of coverage as the
Company’s health insurance programs.
 
ARTICLE 7  
Funding
 
7.1  Benefits payable under this Agreement shall be “unfunded,” as that term is
used in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(a)(6) of ERISA with
respect to unfunded plans maintained primarily for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees, and the Company shall administer this Agreement in a manner that will
ensure that benefits are unfunded and that Executive will not be considered to
have received a taxable economic benefit prior to the time at which benefits are
actually payable hereunder. Accordingly, the Company shall not be required to
segregate or earmark any of its assets for the benefit of Executive or his
spouse or other Beneficiary, and each such person shall have only a contractual
right against the Company for benefits hereunder. The rights and interests of
Executive under this Agreement shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge or encumbrance by
Executive or any person claiming under or through Executive, nor shall they be
subject to the debts, contracts, liabilities or torts of Executive or anyone
else prior to payment.
 
 
6

--------------------------------------------------------------------------------


7.2  In satisfaction of the prior agreement between Executive and the Company to
defer the obligation of the Company to establish a grantor (“rabbi”) trust
following a Change in Control (as defined in the Prior SERP), and
notwithstanding the foregoing Section 7.1, the Company shall, within fifteen
(15) days of the earliest to occur of (i) receiving a written request therefor
from Executive and (ii) the termination of Executive’s employment with the
Company for any reason, including the death of Executive, establish a grantor
(“rabbi”) trust, substantially in the form attached hereto as Exhibit A (or such
other form as the Company and Executive may agree), the assets of which shall be
used exclusively and irrevocably to provide benefits to Executive pursuant to
this Agreement (subject, however, to the claims of the general creditors of the
Company); provided, however, that the establishment of such a trust will not
render this Agreement other than “unfunded” (as that term is defined in Section
7.1). Upon the establishment of any such rabbi trust, and within sixty (60) days
following the end of each of the Company’s fiscal years thereafter, the Company
shall deposit in the trust an amount of cash or marketable securities (other
than securities issued by the Company or any of its current or future
affiliates) sufficient so that the total amount so deposited in the trust is
equal in value to the lump sum payment that would be payable to Executive if on
the date such trust is established, and on the last day of each of the Company’s
fiscal years thereafter, Executive’s employment with the Company had terminated.
Such amount shall be computed based on the thirty (30) year treasury bill rate
as of the date such lump sum payment would have been payable.
 
ARTICLE 8  
Definitions
 
For purposes of this Agreement, the following terms are defined as follows:
 
8.1  “Actuarial Equivalent” shall mean a form of Benefit (including a lump sum
payment) differing in time or manner of payment from the normal form of Benefit
set forth in Section 4.2(a) but having the same present value when computed
using the following actuarial assumptions:
 
Mortality Table: the table specified in Section 417(e)(3)(A)(ii)(I) of the Code.
 
Interest Rate: the annual rate of interest on 30-year Treasury securities for
the month preceding the date Benefit payments commence.
 
However, for purposes of clause (b) of the final sentence of Article 2, only the
Interest Rate (and not the Mortality Table) shall apply.
 
8.2  “Board” shall mean the Board of Directors of URS Corporation or of a
successor to URS Corporation, as described in Section 11.9.
 
8.3  “Beneficiary” shall mean the beneficiary designated by Executive to receive
benefits under this Agreement after Executive’s death. If Executive designates
no Beneficiary, or if the designated Beneficiary does not survive Executive, the
Beneficiary shall be Executive’s surviving spouse or, if none, Executive’s
estate.
 
7

--------------------------------------------------------------------------------


 
8.4  “Change in Control” shall mean the occurrence of any of the following
events after the date of this Agreement:
 
(a)  A change in control required to be reported pursuant to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”);
 
(b)  A change in the composition of the Board as a result of which fewer than
two-thirds (2/3) of the incumbent directors are directors who either (i) had
been directors of the Company twenty-four (24) months prior to such change or
(ii) were elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the directors who had been directors of the
Company twenty-four (24) months prior to such change and who were still in
office at the time of the election or nomination (the directors described in
clauses (i) and (ii) above being referred to as “Incumbent Directors”); or
 
(c)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) through the acquisition or aggregation of securities is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
under special circumstances) having the right to vote at elections of directors
(the “Base Capital Stock”); except that:
 
(i)  The beneficial ownership by a person of twenty percent (20%) or more, but
less than a majority, of the Base Capital Stock shall not constitute a Change in
Control if such beneficial ownership was acquired in the ordinary course of such
person’s business and not with the purpose or effect of changing or influencing
the control of the Company and if such person is eligible to file a short-form
statement on Schedule 13G under Rule 13d-1 under the Exchange Act with respect
to such beneficial ownership;
 
(ii)  The beneficial ownership by Blum Capital Partners, L.P. and any person
“affiliated” (within the meaning of the Exchange Act) with Blum Capital
Partners, L.P. (collectively, “Blum”) of the Base Capital Stock shall not
constitute a Change in Control unless and until Blum, either alone or as a
member of a group that constitutes a “person” (as defined above), beneficially
owns an aggregate of over twenty-five percent (25%) of the Base Capital Stock;
and
 
(iii)  The beneficial ownership by TCG Holdings, L.L.C. and any person
“affiliated” with TCG Holdings, L.L.C. (collectively, “TCG”) of the Base Capital
Stock shall not constitute a Change in Control unless and until TCG, either
alone or as a member of a group that constitutes a “person” (as defined above),
beneficially owns an aggregate of over twenty-five percent (25%) of the Base
Capital Stock.
 
8.5  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
8.6  “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
8.7  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
8

--------------------------------------------------------------------------------


 
8.8  “Final Average Compensation” shall mean the sum of (a) the average Base
Compensation actually earned by Executive during the thirty-six (36) consecutive
calendar months during the final sixty (60) calendar months of Executive’s
employment with the Company in which such average Base Compensation was highest,
but in no event higher than $950,000, plus (b) the amount of such average Base
Compensation multiplied by the average Annual Target Bonus (not actual bonus
paid), or, if applicable, Target Bonus percentage (not actual bonus paid), in
effect during the same thirty-six (36) month period, but in no event higher than
120%. For purposes of this definition, “Base Compensation” and “Annual Target
Bonus” have the meanings defined in the Employment Agreement between the Company
and Executive originally dated December 16, 1991, as subsequently amended, and
as restated in its entirety effective September 5, 2003, and as amended by the
First Amendment dated December 7, 2006, as the same may be further amended or
restated subsequent to the date of this Agreement (the “Employment Agreement”),
and “Target Bonus” has the meaning defined in the Employment Agreement prior to
its restatement. For purposes of calculating Final Average Compensation under
this Agreement, the Annual Target Bonus (and Target Bonus percentage, if
applicable) as in effect on the last day of each of the Company’s fiscal years
shall be deemed to have been in effect during each calendar month of such year,
regardless of any increase in the Annual Target Bonus (or Target Bonus
percentage) during such year.
 
8.9  “Potential Change in Control” shall mean the occurrence of any of the
following after the Effective Date:
 
(a)  an event described in Section 8.4(iii), but substituting “ten percent
(10%)” for “twenty percent (20%),” without the approval of a majority of the
Incumbent Directors;
 
(b)  the institution by any person (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) of a tender offer to acquire ten percent (10%) or
more of the combined voting power of the Company’s Base Capital Stock without
the approval of a majority of the Incumbent Directors prior to or within twenty
(20) business days following such offer; or
 
(c)  a public announcement or receipt by the Board of a proposal of any person
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) or group
of persons to merge into, combine with or acquire all or substantially all of
the assets or business of the Company without the approval of a majority of the
Incumbent Directors within twenty (20) business days following such public
announcement or receipt.
 
ARTICLE 9  
Administration and Operation of the Agreement
 
The Company shall have the authority to control and manage the operation and
administration of this Agreement. The Company has the sole discretion to make
such rules, regulations, and interpretations of this Agreement and to make such
computations and shall take such other actions to administer this Agreement as
it may deem appropriate in its sole discretion. Such rules, regulations,
interpretations, computations, and other actions shall be conclusive and binding
upon all persons. The Company may engage the services of such persons or
organizations to render advice or perform services with respect to its
responsibilities under this Agreement as it shall determine to be necessary or
appropriate. Such persons or organizations may include (without limitation)
actuaries, attorneys, accountants and consultants.
 
 
9

--------------------------------------------------------------------------------


ARTICLE 10  
Claims, Inquiries and Appeals
 
10.1  Applications for Benefits and Inquiries. Applications for benefits shall
be in writing, signed and submitted to the Company at its primary office
location.
 
10.2  Claims Procedure. The Company and Executive agree that all disputes
regarding benefits under this Agreement shall be resolved in accordance with a
reasonable claims procedure complying with 29 CFR §2560.503-1, as such
regulations of the United States Department of Labor may from time to time be
amended. For purposes of such a procedure, any denied claim shall be subject to
review by the Compensation Committee of the Board.
 
10.3  Exhaustion of Remedies. No legal action for benefits under this Agreement
may be brought until Executive or other claimant has pursued a resolution of the
benefits claim in accordance with Section 10.2.
 
ARTICLE 11  
General Provisions
 
11.1  Employment Status. This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, nor
does it impose on the Company any obligation (i) to retain Executive as an
employee, (ii) to change the status of Executive as an at-will employee, or
(iii) to change the Company’s policies regarding termination of employment.
 
11.2  Notices. Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by facsimile) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at Executive’s address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company’s payroll records.
 
11.3  Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
 
11.4  Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
 
 
10

--------------------------------------------------------------------------------


 
11.5  Complete Agreement. This Agreement and the Employment Agreement constitute
the entire agreement between Executive and the Company and are the complete,
final, and exclusive embodiment of their agreement with regard to the subject
matter hereof and thereof, wholly amending, restating and superseding all
written and oral agreements with respect to supplemental executive retirement
benefits, including, without limitation, the Prior SERP. It is entered into
without reliance on any promise or representation other than those expressly
contained herein.
 
11.6  Amendment Or Termination Of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be signed by an executive officer of the Company after such change or
termination has been approved by the Board.
 
11.7  Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
 
11.8  Headings. The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof or to
affect the meaning thereof.
 
11.9  Successors And Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and his Beneficiary, and the
Company, and any surviving entity resulting from a Change in Control and upon
any other person who is a successor by merger, acquisition, consolidation or
otherwise to the business formerly carried on by the Company, and their
respective successors, assigns, heirs, executors and administrators, without
regard to whether or not such person actively assumes any rights or duties
hereunder.
 
11.10  Non-Alienation. No benefit under this Agreement may be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered or charged, and any
attempt to do so will be void.
 
11.11  Legal Construction. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the laws of the State
of California, without regard to such state’s conflict of laws rules, to the
extent that such laws are not preempted by ERISA.
 
11.12  Non-Publication. The parties mutually agree not to disclose publicly the
terms of this Agreement except to their respective advisors (e.g., attorneys,
accountants) or to the extent that disclosure is mandated by applicable law.
 
11.13  Other Documents. In the event of a conflict between the text of this
Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.
 
 
 

 

11

--------------------------------------------------------------------------------



In Witness Whereof, the parties have executed this Agreement on the Effective
Date written above.
 

              /s/ Martin Koffel    

--------------------------------------------------------------------------------

      Martin Koffel

 
 

        URS CORPORATION  
   
   
  Date: December 7, 2006 By:   /s/ Joseph Masters  

--------------------------------------------------------------------------------

Joseph Masters   Vice President and General Counsel

 
 
 

 

12

--------------------------------------------------------------------------------





Exhibit A
 
FORM OF TRUST AGREEMENT
 


13

--------------------------------------------------------------------------------

